


Exhibit 10.4




[Date]




[Name]
[Title]




Re:
WESTLAKE CHEMICAL CORPORATION

RESTRICTED STOCK UNIT AWARD


Dear [Name]:
Westlake Chemical Corporation (the "Company") is pleased to notify you that you
have been granted an award ("Award") of XXXX units ("Restricted Stock Units"),
each such unit representing one share of Common Stock of the Company. Upon the
vesting of this Award pursuant to Paragraph 2 below, this Award of Restricted
Stock Units will be settled by the issuance to you of one share of Common Stock
for each Restricted Stock Unit awarded hereunder. This Award is granted
effective February 20, 2015 (the "Grant Date"), subject to the following terms
and conditions:
1.
Relationship to Plan. This Award is subject to all of the terms, conditions and
provisions of the Westlake Chemical Corporation 2013 Omnibus Incentive Plan (the
"Plan") and administrative interpretations thereunder, if any, which have been
adopted by the Administrator and are in effect on the date hereof. Except as
defined herein, capitalized terms shall have the same meanings ascribed to them
under the Plan.

2.
Vesting Schedule.

(a)
This Award shall vest in accordance with the following schedule:

Period Beginning
Per Cent of Shares Vested
February 20, 2018
100%

You must be in continuous regular, full-time employment with the Company or any
of its Subsidiaries from the Grant Date through the date this Award is scheduled
to vest in order for the Award to vest. During the period of time between the
Grant Date and the earlier of the date the Restricted Stock Units vest or are
forfeited, the Restricted Stock Units will be evidenced by a book entry account
in the Company's records. Fractional shares will be rounded for purposes of
vesting in accordance with Plan policy.
(b)
All Restricted Stock Units subject to this Award shall vest, irrespective of the
limitations set forth in subparagraph (a) above, in the event of your
termination of employment with the Company or any of its Subsidiaries due to
death.

(c)
Irrespective of the limitations set forth in subparagraph(a) above, in the event
of your termination of employment with the Company or any of its Subsidiaries
due to Normal Retirement, the Restricted Stock Units subject to this Award shall
immediately vest, with such amount multiplied by a fraction, the numerator of
which is the number of days of employment with the Company or any of its
Subsidiaries you completed after the Grant Date and prior to your Normal
Retirement, and the denominator of which is the total number of days in the
period from the Grant Date to the date this Award is scheduled to vest. For
purposes of this Award, (i) "Normal Retirement" shall mean your termination from
employment with the Company and its Subsidiaries for any reason after you have
(a) attained at least 65 years of age, and (b) been employed by the Company or a
Subsidiary for a continuous period of 10 years or more ending on the date of
your termination.




--------------------------------------------------------------------------------




3.
Forfeiture of Award. If your employment terminates other than by reason of death
or Normal Retirement, all unvested Restricted Stock Units as of the termination
date shall be forfeited.

4.
Distribution Following Termination of Restrictions. Subject to the other
provisions of this Award and the Plan, the Restricted Stock Units shall vest as
set forth in Paragraph 2, and shares of Common Stock shall be distributed to you
(or your beneficiary) as soon as practicable after the Restricted Stock Units
vest, but in no event later than March 15th of the year following the year in
which the Restricted Stock Units vest. Distribution of Common Stock will be
subject to withholding taxes as described in Paragraph 5, and may be in a form
selected by the Company, in its discretion, including deposit into a custodial
account or delivery of a stock certificate.

5.
Withholding. At the time of issuance of Common Stock upon the vesting of the
Restricted Stock Units, the Company shall withhold an appropriate number of
shares of Common Stock, having a Fair Market Value determined in accordance with
the Plan, equal to the amount necessary to satisfy the minimum federal, state
and local tax withholding obligation with respect to this Award. The
distribution of Common Stock described in Paragraph 4 will be net of such shares
of Common Stock that are withheld to satisfy applicable taxes pursuant to this
Paragraph. In lieu of withholding of shares of Common Stock, the Administrator
may, in its discretion, authorize tax withholding to be satisfied by a cash
payment to the Company, by withholding an appropriate amount of cash from base
pay, or by such other method as the Administrator determines may be appropriate
to satisfy all obligations for withholding of such taxes.

6.
Assignment of Award. Your rights under the Plan and this Restricted Stock Unit
Award are personal; no assignment or transfer of your rights under and interest
in this Award may be made by you other than by will or by the laws of descent
and distribution.

7.
Dividend Equivalents. You are entitled to receive Dividend Equivalents paid in
cash with respect to the Restricted Stock Units from the Grant Date until the
earlier of the date that Common Stock is delivered to you in satisfaction of
this Award or the date this Award is forfeited.

8.
Voting Rights. You do not have voting rights with respect to the Restricted
Stock Units. You will be entitled to vote shares of Common Stock you retain that
are issued to you in settlement of this Award.

9.
No Employment Guaranteed. No provision of this Restricted Stock Unit Award shall
give you any right to continued employment with the Company or any Subsidiary.

10.
Requirements of Law and Stock Exchanges. Your rights to the Restricted Stock
Units and the issuance and delivery of the Common Stock to which such Restricted
Stock Units relate are subject to compliance with all applicable requirements of
law. In addition, the Company shall not be obligated to deliver any shares of
Common Stock if counsel to the Company determines that such delivery would
violate any applicable law or any rule or regulations of any governmental
authority or any rule or regulation of, or agreement of the Company with, any
securities exchange or association upon which the Common Stock is listed or
quoted.

11.
Governing Law. This Restricted Stock Unit Award shall be governed by, construed,
and enforced in accordance with the laws of the State of Texas.

12.
Section 409A of the Code. This Award is intended to be exempt from or to comply
with the provisions of Section 409A of the Code ("Section 409A") and the
provisions of this Award shall be administered, interpreted and construed
accordingly. Specifically, (i) if you are not Normal Retirement Eligible, the
distribution of the Common Stock upon the time of payment specified in Paragraph
4 is exempt from Section 409A as a short-term deferral in compliance with
Treasury Regulation Section 1.409A-1(b)(4), and (ii) if you are Normal
Retirement Eligible, the time of payment specified with respect to Paragraph 4
is compliant with Treasury Regulation Section 1.409A-3(c)(2) and is complaint
with Section 409A as being paid pursuant to a specified time or fixed schedule
under Treasury Regulation Section 1.409A-3(i). You will not be considered to
have a termination from employment unless such termination meets the
requirements for a "separation from service" within the meaning of U.S. Treasury
Regulation Section 1.409A-1(h), if applicable. If you are Normal Retirement
Eligible and the issuance




2015 RSU Award
Page 2

--------------------------------------------------------------------------------




and delivery of the Common Stock hereunder would be subject to additional taxes
and interest under Section 409A because the timing of such payment is not
delayed as provided in Section 409A(a)(2)(B) of the Code, then the issuance and
delivery of the Common Stock hereunder shall be made on the date that is six
months and one day after the date of your Normal Retirement (or if such date
does not fall on a business day of the Company, the next following business day
of the Company), or such earlier date upon which such amount can be paid or
provided under Section 409A without being subject to such additional taxes and
interest. For purposes of this Award, "Normal Retirement Eligible" shall mean
that you meet the age and service requirements for eligibility for Normal
Retirement prior to the calendar year in which any part of this Award is
scheduled to vest pursuant to Paragraph 2(a).
In conjunction with this Award we are required to provide you with the latest
relevant SEC filings by the Company; therefore, we refer you to the SEC Filings
section of our web page, www.westlake.com. If you have any questions regarding
this Award, you may contact Mr. David Hansen, Sr. Vice President,
Administration, at 713-960-9111.
Very truly yours,


Albert Chao
President & CEO



2015 RSU Award
Page 3